Citation Nr: 1424612	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2002 to May 2007, and from January to June 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for tinnitus.  


FINDING OF FACT

The Veteran's current tinnitus likely started during his military service.


CONCLUSION OF LAW

The Veteran likely has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

On appeal, the Veteran stated that he was an F-16 crew chief and was routinely exposed to noise in excess of 100 dB on average in excess of 20 hours a week.  His job required him to be feet away from the aircraft inlet and exhaust, which could be as loud as 130 db.  He also worked next to an active runway, where fighter jets were constantly taking off and landing in afterburner.  He also was exposed to support equipment noise during service on the flight line, including diesel motors and other mechanic tool noise.  Conversely, the Veteran stated that his civilian noise exposure would only reach at most 80 dB of noise; he stated that he routinely wore hearing protection while working and that his civilian noise exposure was at maximum 5 hours per week, and averaged less than 2 hours weekly.  

He further stated in his August 2010 notice of disagreement that the ringing in his ears began "a couple of years ago . . . while [] still [on] active duty [in the] Air Force."  He clarified in his August 2011 substantive appeal, that his tinnitus was constant and present in both ears.  He indicated that the ringing in his ears began in 2005 or 2006, during military service, despite taking all of the precautions to protect his hearing from the hazardous noise he was exposed to during service.  He stated that he did report the ringing in his ears to his senior ranking members, who informed him that everyone in the career field he was in experienced the same thing and that it was normal for his military occupational specialty.  "[B]eing young and uneducated, I did not report it to medical.  The ringing has not grown in intensity since [leaving] the military."

As the Veteran indicated, his service treatment records from his first period of service did not demonstrate any complaints of or treatment for, nor reporting of ringing in his ears or tinnitus.  The Veteran's May 2009 post-deployment assessment, however, does indicate that ringing in his ears was still bothering him.  The Board also notes that the Veteran's service treatment records do document regular hearing conservation testing, as well as physical profiles documenting that the Veteran was routinely exposed to hazardous levels of noises, and was even at one point issued double hearing protection to further protect his hearing from the levels of hazardous noise to which he was exposed.

The Veteran underwent a VA audiological examination in February 2010, in which he was diagnosed with bilateral tinnitus, which was constant and worse in his left ear.  The examiner noted that the Veteran reported exposure to jet engine (flight line) and gunfire (qualifications) noise in the military, and civilian noise exposure to motorcycles and power tools, which he used when he painted aircraft or when he worked in close proximity to someone who was painting aircraft.  The Veteran reported first noticing his tinnitus "a couple of years ago" and did not relate it to any singular incident or event.  The examiner rendered an initial opinion, without review of the claims file, in which he noted that the Veteran's dates of service.  He then concluded as follows:

It is not possible to determine the etiology of tinnitus using current clinical technologies.  Etiology is typically inferred from patient history.  The Veteran reports significant military noise exposure and a lesser degree of civilian noise exposure.  While tinnitus is most commonly associated with hearing loss, it is possible for someone to have tinnitus as a result of excessive noise exposure, in the absence of hearing loss.  The Veteran reports first noticing his tinnitus a couple of years ago.  Given this history, it is at least as likely as not that the Veteran's tinnitus is a result of his civilian noise exposure. 

In an addendum opinion by a different examiner who reviewed the claims file approximately a week later, she essentially copied the previous examiner's opinion verbatim, changing the last sentence only to read: "Given this history, it is at least as likely as not that the Veteran's tinnitus is a result of his military noise exposure and possibly exacerbated from his civilian noise exposure."  

The examiner who provided the addendum also stated that the previous opinion should not be considered, as the claims file was not reviewed.

Given this opinion, which is more definite that the first one, and the Veteran's credible and probative history regarding onset of the ringing in his ears, the Board finds that the evidence demonstrates that the Veteran's tinnitus started during military service.  

Accordingly, by resolving reasonable doubt in the Veteran's favor, his claim for tinnitus is granted.  See 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


